FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2021

                                     No. 04-21-00374-CV

      IN THE INTEREST OF M.A. III, J.E.A., F.E.A., F.A.A., R.L., JR., AND B.J.L.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02352
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       The reporter’s record was due on September 13, 2021, but was not filed. On September
15, 2021, the court reporter filed a notification of late record, requesting until September 21,
2021, to file the reporter’s record. We GRANT the court reporter’s requested extension and
ORDER the court reporter to file the reporter’s record in this court on or before September 21,
2021. The court reporter is reminded that this is an accelerated appeal of an order terminating
the appellant’s parental rights, which must be disposed of by this court within 180 days of the
date the notice of appeal was filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court